Title: To Benjamin Franklin from Dumas, 21 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 21e. May 1779
Je vous ai parlé dans une de mes dernieres, de 2 Lettres de Change Americaines protestées. Voici ce que les mêmes Amis me marquent en date d’hier.
“Par le Courier de Mardi dernier, nous reçumes une Lettre de Mrs. Sellonf. & Perrouteau, nos Correspondants à Paris, avec avis que Mrs. J. Cottin & fils & Jauge avoient offert de payer nos effets sur le R—— de Ch——. Mais comme nous avons profité de la premiere occasion pour renvoyer les dits effets & le protest à notre Remettant, nous ne sommes pas à même de faire usage de leur offre. Nous en sommes bien fachés; car quoique les sommes ne soient pas très-importantes, le crédit des Américains & de leurs amis en France en souffrira beaucoup. En attendant nous communiquerons l’offre de Mrs. Cottin & Jauge à nos amis en Amérique, pour les tranquilliser sur le sort des Lettres de Change qu’ils pourroient avoir remis postérieurement.”
Je dois voir notre ami Ami au sortir de l’Assemblée. S’il m’apprend quelque chose de nouveau, je l’ajouterai par Postcrit.
Je suis avec tout le respectueux attachement que vous me connoissez, Monsieur, Votre très-humble & très-obéissant serviteur
D
L’Assemblée n’a rien conclu, & s’est ajournée à la huitaine. On vient de Me dire que Mr. Sayre est arrivé à Amsterdam.Passy à Son Exc. Mr. Franklin Min. Pl. des E.U.
 
Addressed: à Son Excellence / Monsieur Franklin Esqr. / Min. Plenip. des Etats-Unis / &c. / Passy./.
Notation: Dumas. 21 May 79
